FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

PERFUMEBAY.COM INC., a California         
corporation,
                  Plaintiff-counter-
              defendant-Appellant,              No. 05-56794
                v.                               D.C. No.
                                              CV-04-01358-WDK
EBAY INC., a Delaware corporation,
               Defendant-counter-
                claimant-Appellee.
                                          

PERFUMEBAY.COM INC., a California         
corporation,
                  Plaintiff-counter-            No. 05-56902
               defendant-Appellee,
                v.                               D.C. No.
                                              CV-04-01358-WDK
EBAY INC., a Delaware corporation,                OPINION
               Defendant-counter-
               claimant-Appellant.
                                          
         Appeal from the United States District Court
            for the Central District of California
         William D. Keller, District Judge, Presiding
                    Argued and Submitted
              June 4, 2007—Pasadena, California
                    Filed November 5, 2007
         Before: Stephen S. Trott, Jane R. Roth,* and
            Johnnie B. Rawlinson, Circuit Judges.
  *The Honorable Jane R. Roth, Senior U.S. Circuit Judge for the Third
Circuit, sitting by designation.

                               14501
14502   PERFUMEBAY.COM INC. v. EBAY INC.
         Opinion by Judge Rawlinson
               PERFUMEBAY.COM INC. v. EBAY INC.           14505
                         COUNSEL

Ronald M. St. Marie (argued) and Thomas T. Chan, Chan
Law Group LLP, Los Angeles, California, for appellant/cross-
appellee Perfumebay.com.

John W. Crittenden (argued), Brian E. Mitchell, Franklin B.
Goldberg, and Alex C. Sears, and Lori R.E. Ploeger, Cooley
Godward LLP, San Francisco, California, for appellee/cross-
appellant eBay Inc.


                          OPINION

RAWLINSON, Circuit Judge:

   In this trademark infringement case, we must decide
whether various forms of the mark “Perfumebay” infringe
upon the trademark “eBay.” Appellant Perfumebay.com, Inc.
(Perfumebay) appeals from the district court’s decision that
Perfumebay infringed eBay’s trademark. Perfumebay chal-
lenges the district court’s finding that the conjoined terms
“perfumebay” and “PerfumeBay” created a likelihood of con-
sumer confusion under the Lanham Act with respect to the
mark “eBay.” Perfumebay contends that the district court
erred in finding initial interest confusion; in granting injunc-
tive relief despite eBay’s unclean hands; and in fashioning the
permanent injunction to prohibit Perfumebay’s use of the
names “perfumebay” and “perfume-bay.” Perfumebay also
contests the district court’s denial of attorneys’ fees.

   eBay cross-appeals the district court’s denial of its breach-
of-contract claim based on the settlement negotiations of the
parties. eBay also contends that the district court erred in
rejecting its claim for likelihood of dilution, and for not per-
manently enjoining Perfumebay from using non-conjoined
versions of its names that include a space between “Perfume”
14506          PERFUMEBAY.COM INC. v. EBAY INC.
and “Bay,” such as “Perfume Bay.” We have jurisdiction pur-
suant to 28 U.S.C. § 1291 and we affirm in part and reverse
in part.

I.   BACKGROUND

   Between 1998 and 1999, Jacquelyn Tran (Tran), the presi-
dent and owner of Perfumebay, decided to sell perfume on the
internet. Tran developed several web sites, including per-
fumebay.com. For her business, Tran utilized both conjoined
and non-conjoined forms of “perfumebay,” including Per-
fumeBay and Perfume Bay.

   When Perfumebay applied for a trademark for its Perfume
Bay mark, eBay filed an opposition with the United States
Patent and Trademark Office. Perfumebay and eBay then
entered into negotiations concerning a potential name change
by Perfumebay. eBay and Perfumebay stipulated to a suspen-
sion of the trademark opposition proceedings pending the
result of the settlement negotiations.

   When the parties failed to reach a settlement, Perfumebay
filed a complaint in federal district court seeking declaratory
judgment that its various marks did not infringe on eBay’s
mark or otherwise violate the Lanham Act. A bench trial was
held on the parties’ various claims.

   During the bench trial, Gary Briggs (Briggs), an employee
of PayPal, an eBay subsidiary, testified on eBay’s behalf.
Briggs described eBay’s operations as “a marketplace.” eBay
does not have warehouses or any inventory. Instead, it
“bring[s] together sellers and buyers.” According to Briggs,
“buyers come to the web site to then bid and/or buy.” There
are two methods for “buying and selling on the eBay online
marketplace,” including an “auction, in which the price
changes over a time period,” and “fixed price” which eBay
calls “Buy It Now.” Approximately one-third of eBay’s sales
are made through the fixed price method.
                  PERFUMEBAY.COM INC. v. EBAY INC.                   14507
   Between January, 2002, and September 1, 2004, eBay’s
“total gross merchandise value of transactions in [its] fra-
grance section” was approximately $6 million. According to
Briggs, this indicates “that fragrance is an important category
of items traded on the eBay web site.”

   Briggs estimated that “about half of the people who come
to the eBay web site will type in ‘eBay.com’ or
‘www.ebay.com. And the other half will come in through
pages on the internet.” “The largest sites that they come from
are Google and Yahoo in the United States.”1

   Briggs explained that “text, as opposed to logos, is more
important for internet marketing than with regard to non-
internet marketing,” because consumers utilize text-based
search engines like Google and Yahoo, as opposed to services
driven by company logos. According to Briggs, eBay’s domi-
nant method of advertising “is in paid search advertising,
which are sponsored links, sponsored lines of text that are on
a Google or a Yahoo.”

   Briggs testified that eBay purchases keywords through two
methods. eBay “contract[s] directly with companies like
Yahoo and Google either through both short-term and long-
term contracts. And then [it] also use[s] what’s called ‘affili-
ates,’ which are third parties that make a living by — they
buy keywords and market on [eBay’s] behalf.”2
  1
     “A domain name is the simplest way of locating a web site. If a com-
puter user does not know a domain name, she can use an Internet search
engine. To do this, the user types in a key word search, and the search will
locate all of the web sites containing the key word. Such key word
searches can yield hundreds of web sites. To make it easier to find their
web sites, individuals and companies prefer to have a recognizable domain
name.” Panavision Int’l, L.P. v. Toeppen, 141 F.3d 1316, 1319 (9th Cir.
1998) (internal quotation marks omitted).
   2
     Briggs explained that for keyword advertising, eBay purchases the
right to have its ad displayed “when a single word is searched or a set of
multiple words.” For example, if “eBay wanted . . . [its] ad to come up
14508            PERFUMEBAY.COM INC. v. EBAY INC.
   Briggs conducted a search of “perfume eBay” on the
Google, Yahoo, and Ask Jeeves search engines. For the
Google search, the natural search results produced links to
eBay’s store, as well as “sponsored links for every-day per-
fume specials . . .” The sponsored link was to Perfumebay’s
web site, specifically its “fragrance museum,” which is “an
area for hard-to-find fragrances on PerfumeBay.” According
to Briggs, eBay also offered such “hard-to-find products.”
Briggs testified that such results are a concern to eBay
because “the fact that you have a search result, a paid search
result, that’s ‘perfume’ and ‘eBay,’ and then you go to hard-
to-find fragrances which indicate that you are not just buying
the word ‘perfume,’ you’re buying ‘eBay’ because eBay is
known for hard-to-find products.”

   For the Ask Jeeves search, Briggs testified that the search
for “perfume eBay” produced results for eBay.com and for
PerfumeBay.

   According to Briggs, the similarity in the names eBay and
PerfumeBay concerns eBay because of potential consumer
confusion. Briggs testified that he was “concerned that affili-
ates are showing results that capitalize the B in PerfumeBay.”
According to Briggs, “you have nine million unique users
coming to eBay every day. And it doesn’t take, you know,
much confusion at all to have someone, you know, think that
something is eBay when it isn’t.” Briggs maintained that the
problem would not be solved by placing a space between
“Perfume” and “Bay” because of “the importance of ‘bay’ in
eBay,” and the methods utilized by affiliates. According to
Briggs, a space also would not be available, as the internet
only utilizes “a connected string of text.”

when someone searched ‘Mercedes Benz,” [it] would purchase those two
words in combination.” According to Briggs, “[a]n affiliate is another
company, a third party that is in the business of generating new users or
traffic for your web site. And they act on your behalf to drive customers
to you.”
               PERFUMEBAY.COM INC. v. EBAY INC.            14509
   During cross-examination, Briggs was presented with a
search for the terms “perfume” and “bay” as two words. The
demonstration produced a paid advertisement for PerfumeBay
with a link to eBay. Briggs explained that eBay “commonly
would buy the word ‘perfume.’ ” Briggs acknowledged that
eBay does not sell PerfumeBay products on its web site.
According to Briggs, a reasonable explanation for the adver-
tisement was that affiliates would often purchase misspellings
of a term. Briggs testified that its “affiliates are buying those
links and not eBay.” Briggs also explained that the affiliates
follow Google’s policy for the advertisements. Briggs
acknowledged that eBay does permit “the use of someone
else’s brand name in an advertisement on Google when it has
no relationship with that brand name.”

   Briggs also demonstrated searches that he conducted
involving the terms “sf bay, Los Angeles freeway, Hollywood
sign, [and] Gold Line . . .” The Google search for “Los Ange-
les freeway” resulted in an ad for “great deals on Los Angeles
freeway. Shop eBay and save.” Because it is not possible to
purchase the Los Angeles freeway on eBay, Briggs opined
that the advertisement was purchased by an eBay affiliate.
Briggs presented similar Google search results for the Holly-
wood sign; “sf bay”; and “Gold Line.”

   Jay Monahan (Monahan), eBay’s Vice President of Litiga-
tion, Intellectual Property, testified that he was “concerned
about any use of bay which is likely to lead consumers into
thinking that that web site is sponsored, affiliated, endorsed
by us, or one where they’re basically frontally assaulting the
brand by treating bay as a generic reference to online com-
merce.” He was also concerned that the use of a generic word
plus “bay” would lessen the distinctiveness of eBay’s trade-
mark.

  According to Monahan, eBay became aware of the Per-
fumeBay web site in July, 2002. He was not aware of “any
specific instances of confusion involving Perfumebay.”
14510          PERFUMEBAY.COM INC. v. EBAY INC.
   Tran testified that she developed the idea in “late 1998 or
early 1999 . . . to sell perfume from [her] parents’ company
on the internet . . .” Tran first sold perfume on eBay’s web
site. She used “five or six different user names in order to
trade on eBay,” two of which, Beautiful Perfumes and Classy
Perfumes, were web sites owned by Tran for the sale of per-
fume. She continued to sell perfume on eBay until October,
2004, when Tran decided that she no longer wanted to use
eBay, because of eBay’s auction approach.

    The “target customer for Perfumebay is anyone who has
access to the internet and purchases fragrances and cosmetics
. . .” Tran chose the name for the web site while she was still
selling perfume on eBay. According to Tran, she “did not
have any intention of copying eBay or trying to confuse cus-
tomers to come to Perfumebay’s web site because of eBay.”

   Tran selected the first part of the name, “perfume,” as a
description of her products. She added the term “bay” because
she “envisioned a bay filled with ships importing perfumes
from all parts of the world and this bay would be the place
where perfume lovers could go to locate the selection of fra-
grances . . .” However, “there was never an image of a bay
filled with ships on [her] web site.” There were not ships on
the web site, and Tran “never explained on [her] web site at
any time that the name Perfumebay was intended to suggest
a bay into which products are brought by ship from abroad
. . .” Her web site developers “never created any kind of
graphical design for the Perfumebay web site that incorpo-
rated a bay filled with ships . . .”

   Tran acknowledged that “the Perfumebay web site has,
from time to time, displayed the Perfumebay name as one
word with a capital B . . .” Additionally, “Perfumebay some-
times refers to itself [as] Perfume[B]ay, capitalizing the letters
P and B in one word . . .” The sign-up documentation for
affiliates “spells the Perfume[B]ay name in one word with the
P and the B capitalized . . .” In its trademark application, “the
               PERFUMEBAY.COM INC. v. EBAY INC.          14511
header Perfume[B]ay.com is displayed as one word with a
capital B . . .” According to Tran, the usage of “PerfumeBay”
occurred because “it was a common thing [she] saw online
where companies would capitalize the first letter of the first
word if they had separate words.” However, during the litiga-
tion, Tran stopped using “the spelling of Perfume[B]ay, one
word, capital P, capital B.”

  PerfumeBay also used a logo that included the phrase
“Where Perfume Lovers Go.” The logo contains a starfish
between “Perfume” and “Bay.” Tran testified that the starfish
was used “[t]o convey the image of the bay with perfumes.”

   According to Tran, Perfumebay.com operates five other
web sites “called Beautiful Perfumes.com; Scentguru.com;
Classy Perfumes.com; Beauty Encounter.com and . . . Pefume
Shop.com.” “[A]ll of these sites offer the same products for
sale as the Perfumebay.com web site . . .” These web sites
“have the same categories of products . . . [a]nd they link to
the same product descriptions . . .” The majority of key-word
advertising is spent for Perfumebay. Tran acknowledged that
she could “put more money into keyword advertising for
Beautiful Perfume — Beautiful Perfumes.com if [she] wanted
to . . .”

   In 2004, Perfumebay.com’s sales totaled $6.6 million. The
sales for all of Tran’s web sites totaled approximately $9 mil-
lion.

   Prior to the lawsuit, Tran learned through her customer ser-
vice personnel that “people were calling Perfumebay asking
if it was associated with eBay . . .” She directed her customer
service representatives to inform these callers that Perfume-
bay was not associated with eBay.

   Philip Johnson (Johnson), chief executive officer of Leo
Shapiro and Associates, a research and consulting firm, testi-
fied for eBay that he developed a consumer survey “to mea-
14512          PERFUMEBAY.COM INC. v. EBAY INC.
sure the extent to which the word ‘bay’ used in conjunction
with a common name causes or is likely to cause confusion,
. . . or dilution.” According to Johnson’s survey, “a substantial
majority of consumers — the average would be 70 percent if
one took California and the rest of the country and averaged
the two together — believe that eBay is the company that
comes to mind when they hear the word ‘bay’ used in connec-
tion with a web site or is part of the name of a web site, when
they are on the internet engaged in shopping behavior.” John-
son concluded that initial interest confusion and actual confu-
sion can result from usage of the term “bay.”

   Another study designed by Johnson was conducted by tele-
phone interviews. The survey reflected that fifty-two percent
of the California sample and sixty-four percent of the nation-
wide sample responded that eBay came to mind when they
saw the term “bay” utilized by a web site. Based on this sur-
vey, Johnson opined that “combining a generic term with the
word ‘bay’ as part of an [sic] web site name or internet
address . . . causes a substantial degree of confusion, and that
that will lead to at least dilution if not initial-interest confu-
sion.”

   Johnson acknowledged that his survey was not designed to
measure actual confusion or actual dilution. Johnson also con-
firmed that he only tested “bay,” and not “PerfumeBay.”

   Eli Seggev (Seggev) testified for Perfumebay and criticized
Johnson’s methodology. Seggev opined that, because the Cal-
ifornia and nationwide samples could not be combined prop-
erly, the survey failed to “project to a population.” Seggev
also pointed to Johnson’s failure to utilize a control group. In
addition, according to Seggev, the survey neglected to prop-
erly validate the interviews. Finally, Seggev faulted the sur-
vey for using only telephone interviews, as “the entire process
by which consumers are interacting with these companies is
visual rather than oral.”
               PERFUMEBAY.COM INC. v. EBAY INC.            14513
  The district court found that conjoined forms of “perfume-
bay” created a likelihood of confusion. The district court per-
manently enjoined Perfumebay from depicting “Perfume
Bay” as a single word. However, the district court held that
non-conjoined forms of “Perfume Bay” did not create a likeli-
hood of confusion. The district court also held that the Per-
fumebay marks did not produce a likelihood of dilution.

   Additionally, the district court permanently enjoined eBay
from displaying “Perfume Bay” in any advertising, except for
“truthful, non-confusing comparative advertising,” based on
an unclean hands defense raised by Perfumebay at the end of
the bench trial. Perfumebay and eBay filed timely notices of
appeal.

II.   STANDARDS OF REVIEW

   We “review the district court’s determination of likelihood
of confusion for clear error.” Reno Air Racing Ass’n, Inc. v.
McCord, 452 F.3d 1126, 1135 (9th Cir. 2006) (citation omit-
ted). “If the district court’s account of the evidence is plausi-
ble in light of the record viewed in its entirety, we may not
reverse even though as the trier of fact, we would have
weighed the evidence differently.” Id. (citation and alteration
omitted).

  “A district court’s interpretation of state law is reviewed de
novo.” Jorgensen v. Cassiday, 320 F.3d 906, 914 (9th Cir.
2003) (citation omitted).

   “The district court’s injunctive relief is reviewed for an
abuse of discretion.” Interstellar Starship Servs., Ltd. v. Epix,
Inc., 304 F.3d 936, 941 (9th Cir. 2002) (citation omitted).
“The grant of a permanent injunction will be reversed only
when the district court based its decision on an erroneous
legal standard or on clearly erroneous findings of fact.” Id.
(citation omitted).
14514            PERFUMEBAY.COM INC. v. EBAY INC.
   We “review the district court’s denial of attorney’s fees
under 15 U.S.C. § 1117 for an abuse of discretion.” Rolex
Watch, U.S.A., Inc. v. Michel Co., 179 F.3d 704, 711 (9th Cir.
1999) (citation omitted). “In making this assessment, we
review de novo the district court’s legal analysis and interpre-
tation of the Lanham Act.” Id. (citation omitted).

III.    DISCUSSION

  A.     Perfumebay’s Appeal

   Perfumebay contends that the district court erred in its like-
lihood of confusion findings. Perfumebay believes that it
should prevail because its marks are not similar to the eBay
mark. However, the district court did not clearly err in finding
a likelihood of confusion stemming from the conjoined forms
of “Perfumebay.”

   [1] “The core element of trademark infringement is whether
customers are likely to be confused about the source or spon-
sorship of the products.” McCord, 452 F.3d at 1135 (citation
omitted). “An eight-factor test — the so-called Sleekcraft fac-
tors — guides the assessment of whether a likelihood of con-
fusion exists.” Id. (citation and internal quotation marks
omitted). The Sleekcraft factors are:

       (1) the strength of the mark; (2) proximity or related-
       ness of the goods; (3) the similarity of the marks; (4)
       evidence of actual confusion; (5) the marketing
       channels used; (6) the degree of care customers are
       likely to exercise in purchasing the goods; (7) the
       defendant’s intent in selecting the mark; and (8) the
       likelihood of expansion into other markets.

McCord, 452 F.3d at 1136 n.9 (citation omitted). “The test is
a fluid one and the plaintiff need not satisfy every factor, pro-
vided that strong showings are made with respect to some of
               PERFUMEBAY.COM INC. v. EBAY INC.            14515
them.” Surfvivor Media, Inc. v. Survivor Prods., 406 F.3d
625, 631 (9th Cir. 2005) (citation omitted).

   [2] In the internet context, “the three most important Sleek-
craft factors in evaluating a likelihood of confusion are (1) the
similarity of the marks, (2) the relatedness of the goods and
services, and (3) the parties’ simultaneous use of the Web as
a marketing channel.” Interstellar Starship Servs., 304 F.3d at
942 (citation and internal quotation marks omitted). “When
this controlling troika or internet trinity suggests confusion is
likely, the other factors must weigh strongly against a likeli-
hood of confusion to avoid the finding of infringement.” Id.
(citations, alteration, and internal quotation marks omitted).
“If the internet trinity does not clearly indicate a likelihood of
consumer confusion, a district court can conclude the
infringement analysis only by balancing all the Sleekcraft fac-
tors within the unique context of each case.” Id.

    1.   The Similarity of the Marks

   “The similarity of the marks will always be an important
factor. Where the two marks are entirely dissimilar, there is
no likelihood of confusion.” Brookfield Commc’n, Inc. v.
West Coast Entm’t Corp., 174 F.3d 1036, 1054 (9th Cir.
1999). “Nevertheless, the more similar the marks in terms of
appearance, sound, and meaning, the greater the likelihood of
confusion.” Id. (citation omitted). “However, similarity of the
marks is but one factor in the Sleekcraft test, albeit an impor-
tant one, and a court does not consider the similarity of the
marks in the abstract, but rather in light of the way the marks
are encountered in the marketplace and the circumstances sur-
rounding the purchase.” McCord, 452 F.3d at 1137 (citation
and internal quotation marks omitted).

   “Because the result of the consideration of one factor can
influence the consideration of another, if the trademark hold-
er’s mark were strong, the fact that a consumer would likely
notice the difference between two marks might not suffice for
14516           PERFUMEBAY.COM INC. v. EBAY INC.
a finding that the marks are dissimilar . . . . [T]he fact that the
similarity involves the use of a much stronger mark would
make that similarity weigh more heavily in the analysis of this
factor.” Entrepreneur Media, Inc. v. Smith, 279 F.3d 1135,
1145 n.9 (9th Cir. 2002).

   [3] The record in this case reflects the requisite similarity
between the two marks. “Perfumebay” incorporates the eBay
trademark in its entirety, especially when Pefumebay utilizes
the spelling as “PerfumeBay.” For example, in its publisher
application, Pefumebay ostensibly utilizes the separate terms
“Perfume” and “Bay” at the top. However, the application
refers to “perfumebay.com” and “PerfumeBay,” both of
which completely incorporate eBay’s strong mark. Although
Perfumebay has utilized a logo on its web site separating
“Perfume” and “Bay” with a starfish, the domain name itself
is “perfumebay.com,” once again incorporating eBay’s mark.
Additionally, the similarity is demonstrated in the search
engine results, resulting in “eBay” and “perfumebay” links.
Although differences exist between the two marks, the fact
that eBay’s mark is a strong one weighs against Perfumebay.
See id.

   [4] The remaining two factors of the internet trilogy weigh
equally against Perfumebay. See Interstellar Starship Servs.,
304 F.3d at 942. Pefumebay and eBay sell similar products on
the internet — perfume. Although they may differ slightly in
that eBay offers the additional auction component of its web-
site, “even services that are not identical are capable of con-
fusing the public.” GoTo.com, Inc. v. Walt Disney Co., 202
F.3d 1199, 1206 (9th Cir. 2000). Thus, “[r]elated goods are
generally more likely than unrelated goods to confuse the
public as to the producers of the goods.” Brookfield, 174 F.3d
at 1055 (citation omitted).

  [5] Perfumebay and eBay both utilize the internet “as a
marketing and advertising facility, a factor that courts have
consistently recognized as exacerbating the likelihood of con-
               PERFUMEBAY.COM INC. v. EBAY INC.           14517
fusion.” Id. at 1057 (citations omitted). “[T]he Web, as a mar-
keting channel, is particularly susceptible to a likelihood of
confusion since, as it did in this case, it allows for competing
marks to be encountered at the same time, on the same
screen.” GoTo.com, 202 F.3d at 1207.

   [6] Because the three primary factors for internet trade-
marks weigh against Perfumebay, the remaining Sleekcraft
factors, actual confusion, marketing channels utilized, degree
of consumer care, Perfumebay’s intent, and likelihood of
expansion into other markets, “must weigh strongly against a
likelihood of confusion to avoid the finding of infringement.”
Interstellar Starship Servs., 304 F.3d at 942 (citation and
internal quotation marks omitted). The record does not reflect
such a showing by Perfumebay. See McCord, 452 F.3d at
1136 n.9.

   M2 Software, Inc. v. Madacy Entm’t, 421 F.3d 1073 (9th
Cir. 2005), is not to the contrary. In M2 Software, we consid-
ered whether the marks “M2 Entertainment” and “M2” were
similar. Id. at 1076. We observed:

    After considering (1) the addition of “Entertainment”
    by Madacy, (2) the use of the mark “interactive” in
    addition to M2 on M2’s Software CDs, (3) the use
    of other marks in addition to M2 Entertainment on
    Madacy’s CDs, and (4) the fanciful nature of M2
    Software’s M2 mark, the district court ruled that the
    third Sleekcraft factor weighed only very slightly in
    M2’s favor. This ruling was not erroneous.

Id. at 1082.

   [7] In contrast, Perfumebay failed to demonstrate any addi-
tional distinguishing factors, particularly when its marks “per-
fumebay” and “perfumeBay” are utilized as domain names, in
internet search engine results, and in online advertising. M2
Software also is distinguishable in its sight, sound, and mean-
14518          PERFUMEBAY.COM INC. v. EBAY INC.
ing analysis as it did not involve internet usage. See id. at
1084. In sum, the pivotal factor in this case is that Perfume-
bay and eBay utilize the internet in selling and advertising
similar products, a circumstance not present in M2 Software.

   In Entrepreneur Media, we determined that “entrepreneur-
pr.com” and “Entrepreneur” were not sufficiently similar. 279
F.3d at 1146-47. However, that case concerned only an inter-
net user typing in the domain name. Id. We did not consider
confusion resulting from internet search engine usage and
online advertising. See id. Additionally, “Entrepreneur,”
unlike “eBay,” was a weak mark, “which weighs heavily
against finding infringement . . .” Id. at 1153.

   Perfumebay is correct that “Perfumebay” and “eBay” are
pronounced differently and have different meanings. How-
ever, we must evaluate the marks as they are utilized in the
marketplace. See McCord, 452 F.3d at 1137. This requires an
analysis of the marks in their internet usage, not simply as the
terms are pronounced or viewed in the abstract. Internet users
type “perfumebay” as a domain name and as an internet
search term, and click onto “perfumebay” links as internet
search results. Internet users do not utilize verbal communica-
tion as a basis for the services that they seek. The likelihood
of confusion, therefore, does not arise in a vacuum, but rather
from the manner in which “perfumebay” is used on the inter-
net. The district court did not err when it considered the likeli-
hood of confusion in the relevant context.

   It is true that the term “Bay” may convey varying mean-
ings. It may serve as a geographical reference to a body of
water or describe a commercial storage compartment. How-
ever, that the term may convey different impressions to differ-
ent individuals is irrelevant to a likelihood of confusion
analysis, as the district court’s findings only need be plausi-
ble. See id. at 1135 (“If the district court’s account of the evi-
dence is plausible in light of the record viewed in its entirety,
we may not reverse even though as the trier of fact, we would
               PERFUMEBAY.COM INC. v. EBAY INC.            14519
have weighed the evidence differently.”) (citation and alter-
ation omitted).

   Perfumebay also emphasizes that eBay never demonstrated
actual confusion. However, “the failure to prove instances of
actual confusion is not dispositive against a trademark plain-
tiff, because actual confusion is hard to prove; difficulties in
gathering evidence of actual confusion make its absence gen-
erally unnoteworthy.” Au-tomotive Gold, Inc. v. Volkswagen
of America, Inc., 457 F.3d 1062, 1077 (9th Cir. 2006) (cita-
tion and alteration omitted) (emphases in the original).

   Finally, Perfumebay argues that the district court placed
undue emphasis on one-word spellings in internet search
engine results. However, the district court’s consideration of
“perfumebay” in search engine results was consistent with the
evidence presented. Briggs testified that a significant number
of consumers reach the eBay web site through internet search
engines. eBay’s dominant method of advertising is through
sponsored links provided on Google and Yahoo. Thus, the
district court did not clearly err in addressing the marks in the
contexts which might produce the predominant level of con-
sumer confusion.

  [8] The district court did not err in holding that the marks
were similar enough to create a likelihood of confusion.

    2.   The District Court’s Finding Of Initial Interest
         Confusion

   Because the district court ruled that any initial interest con-
fusion was not actionable, Perfumebay seeks to appeal a deci-
sion upon which it prevailed. However, “courts review
judgments, not statements in opinions.” Envtl. Prot. Info. Ctr.
v. Pacific Lumber Co., 257 F.3d 1071, 1075 (9th Cir. 2001)
(citation and internal quotation marks omitted). “A party who
receives all that he has sought generally is not aggrieved by
the judgment affording the relief and cannot appeal from it.”
14520             PERFUMEBAY.COM INC. v. EBAY INC.
Id. (citations omitted). Perfumebay failed to demonstrate that
it has the requisite standing to appeal the district court’s
favorable ruling. See id.

   In any event, the district court did not clearly err in its ini-
tial interest confusion analysis. “[A]ctionable initial interest
confusion on the Internet is determined, in large part, by the
relatedness of the goods offered and the level of care exer-
cised by the consumer.” Interstellar Starship Servs., 304 F.3d
at 945 (citation omitted). “Of course, the remainder of the
Sleekcraft factors complete the case-by-case inquiry necessary
to evaluate initial interest confusion on the Internet.” Id.

   [9] The district court had a valid basis for finding initial
interest confusion.3 The in-court demonstration indicated that
consumers might be confused by search results for “perfume”
and “eBay” that provided links to Perfumebay. A consumer
might assume that Perfumebay is part of eBay’s web site or
one of eBay’s internet stores based on the search results.
Additionally, initial interest confusion is analyzed pursuant to
the Sleekcraft factors for likelihood of confusion. Interstellar
Starship Servs., 304 F.3d at 945. As discussed, there is a like-
lihood of confusion given the marks’ similarities, the market-
ing channels utilized, and the similarity of the products.

      3.   The Permanent Injunction Against                            Using
           perfumebay.com and perfume-bay.com

   [10] Perfumebay failed to establish that the district court
abused its discretion. “15 U.S.C. § 1116(a) vests the district
court with the power to grant injunctions according to princi-
ples of equity and upon such terms as the court may deem rea-
sonable, to prevent the violation of any right of the trademark
  3
   It is unclear why the district court relied      on the Second Circuit’s
approach in Savin Corp. v. Savin Group, 391 F.3d 439 (2d Cir. 2004),
given our opinions in the internet context for      initial interest confusion.
See, e.g., Interstellar Starship Servs., 304 F.3d   at 945-46.
                  PERFUMEBAY.COM INC. v. EBAY INC.                   14521
owner . . .” McCord, 452 F.3d at 1137 (citation and internal
quotation marks omitted). “When the infringing use is for a
similar service, a broad injunction is especially appropriate.”
GoTo.com, 202 F.3d at 1211 (citation and internal quotation
marks omitted). The district court did not clearly err in find-
ing that the conjoined version of “perfumebay” created a like-
lihood of confusion. eBay and Perfumebay’s services are
similar, as they both sell perfume on internet web sites and
utilize search engines extensively for attracting customers. A
broad injunction addressing such similarities “is especially
appropriate.” See id. eBay also presented evidence that the
hyphenated term “perfume-bay” contributed to consumer con-
fusion, as “e-bay” is associated with “ebay” by consumers.4

      4.   The District Court’s Asserted Failure To Balance
           The Harm To Perfumebay

   [11] Perfumebay failed to demonstrate an abuse of discre-
tion, as it has viable options other than using the infringing
domain names. Perfumebay operates five other web sites
which offer the same products as perfumebay.com. The web
sites share the same product categories and provide links to
the same product descriptions. Perfumebay acknowledged
that it could shift advertising resources to these other web
sites. Although perfumebay.com is the most profitable of
these web sites, that fact does not mandate a conclusion that
the district court failed to balance the harm to Perfumebay.
See Idaho Watersheds Project v. Hahn, 307 F.3d 815, 833-34
(9th Cir. 2002) (approving the balance struck by the district
court where the court “was mindful of the equities on all
sides”).
  4
   Perfumebay similarly contends that the district court erred in enjoining
Perfumebay from utilizing the mark solely as a referring Uniform
Resource Locator (URL). However, Perfumebay failed to demonstrate that
the district court abused its discretion. Perfumebay provides no legal sup-
port for its assertion that it should be permitted to utilize the infringing
mark as a referring URL.
14522          PERFUMEBAY.COM INC. v. EBAY INC.
    5. The District Court’s Finding Regarding eBay’s
    Unclean Hands

   “Unclean hands is a defense to a Lanham Act infringement
suit.” Japan Telecom, Inc. v. Japan Telecom America Inc.,
287 F.3d 866, 870 (9th Cir. 2002) (citation omitted). “Trade-
mark law’s unclean hands defense springs from the rationale
that it is essential that the plaintiff should not in his trade
mark, or in his advertisements and business, be himself guilty
of any false or misleading representation.” Id. (citation and
internal quotation marks omitted). “To show that a trademark
plaintiff’s conduct is inequitable, defendant must show that
plaintiff used the trademark to deceive consumers.” Id. (cita-
tion omitted). “Bad intent is the essence of the defense of
unclean hands.” Id. (citations omitted).

   At the conclusion of the bench trial, Perfumebay was
allowed to amend its complaint to include the unclean hands
defense. The primary testimony on the issue came from
eBay’s witness, Briggs. Briggs testified that the advertise-
ments for Perfumebay on eBay’s site may have resulted
because affiliates would often purchase misspellings of a
term. Briggs emphasized that “its affiliates were buying those
links not eBay.” Briggs also demonstrated that affiliates had
advertised the Los Angeles freeway, the Hollywood sign, sf
bay, and Gold Line for sale on eBay. However, Briggs
acknowledged that eBay does permit “the use of someone
else’s brand name in an advertisement on Google when it has
no relationship with that brand name[.]”

   [12] The record does not affirmatively demonstrate that
eBay used the advertisements to “deceive consumers.” See id.
There also is limited evidence, if any, supporting the district
court’s finding that “it is axiomatic that the principal is
responsible for the acts of the agent acting within the scope
of their authority, i.e. the affiliates.” Although eBay’s conduct
may be questionable, the evidence does not adequately detail
eBay’s relationship with or control over the affiliates. Thus,
               PERFUMEBAY.COM INC. v. EBAY INC.            14523
it is not clear from the record that eBay acted with the requi-
site “bad intent” for an unclean hands finding. See id. As a
result, we conclude that there was an insufficient foundation
for the injunction against the advertising conducted by eBay’s
affiliates. See Jarrow Formulas, Inc. v. Nutrition Now, Inc.,
304 F.3d 829, 842 (9th Cir. 2002).

    6.    The District Court’s Denial of Attorneys’ Fees
          and Costs to Perfumebay

   “Under 15 U.S.C. § 1117(a), a court may award reasonable
attorneys’ fees to the prevailing party in exceptional circum-
stances, which includes cases in which the act is fraudulent,
deliberate, or willful.” Horphag Research Ltd. v. Garcia, 475
F.3d 1029, 1039 (9th Cir. 2007) (citation omitted). “Under
both sections 1117(a) and 1117(b), awards are never auto-
matic and may be limited by equitable considerations.” Rolex
Watch, 179 F.3d at 711 (citation and internal quotation marks
omitted).

   [13] The district court did not abuse its discretion in deny-
ing attorneys’ fees to Perfumebay. Perfumebay was not a pre-
vailing party, as it was permanently enjoined from using the
conjoined form of its mark. Perfumebay also failed to demon-
strate that this was an “exceptional case” involving fraudu-
lent, deliberate, or willful conduct. See Horphag Research,
475 F.3d at 1039. Perfumebay is not entitled to attorney’s
fees.

  B.     eBAY’s Cross-Appeal

   In its cross-appeal, eBay asserts that the district court erred
on several grounds. eBay contends that the district court erro-
neously denied its breach of contract claim based on Perfume-
bay’s promise to change its name to one that did not utilize
a “Bay” suffix. eBay also challenges the district court’s find-
ings that there was not a likelihood of dilution, and that non-
conjoined forms of “Perfume Bay” did not create a likelihood
14524          PERFUMEBAY.COM INC. v. EBAY INC.
of consumer confusion. We conclude that the district court
erred only in its finding that there was not a likelihood of dilu-
tion.

    1.   The Alleged        Contract    Between      eBay    and
         PerfumeBay

   [14] “The principles of contract formation are the same in
both the settlement and the nonsettlement context.” Terry v.
Conlan, 131 Cal. App. 4th 1445, 1458 (2005) (citation omit-
ted). “In order for acceptance of a proposal to result in the for-
mation of a contract, the proposal must be sufficiently
definite, or must call for such definite terms in the acceptance,
that the performance promised is reasonably certain.” Wed-
dington Prod., Inc. v. Flick, 60 Cal. App. 4th 793, 811 (1998)
(citation omitted). “In particular, a provision that some matter
shall be settled by future agreement, has often caused a prom-
ise to be too indefinite for enforcement.” Id. at 812 (citation
and alteration omitted). “If an essential element is reserved for
the future agreement of both parties, as a general rule the
promise can give rise to no legal obligation until such future
agreement. Since either party in such a case may, by the very
terms of the promise, refuse to agree to anything to which the
other party will agree, it is impossible for the law to affix any
obligation to such a promise.” Id. (citation and alteration
omitted).

   [15] The parties’ communications reflect that only negotia-
tions for a potential settlement agreement occurred. Perfume-
bay and eBay conducted their negotiations through a series of
e-mails between eBay’s counsel, and Perfumebay’s counsel.
During these negotiations, Perfumebay acknowledged that it
would enter into settlement negotiations if eBay would sus-
pend its opposition to Perfumebay’s application for a trade-
mark before the Patent and Trademark Office. Perfumebay
and eBay filed with the Patent and Trademark Office a
Request For Suspension providing that “[t]his request is being
submitted in order to permit the parties to discuss possible set-
                  PERFUMEBAY.COM INC. v. EBAY INC.                   14525
tlement.” (emphasis added). The request for suspension was
made “with the option of either party to resume proceedings
at any time during the suspended period.”
   The parties’ negotiations became increasingly problematic.
They failed to agree to the time period during which Perfume-
bay would be permitted to use its mark; the acceptable name
that Perfumebay would utilize; the duration of Perfumebay’s
use of the terms “formerly known as PerfumeBay” and the
use of “perfumebay” as a referring URL. At one point, eBay’s
counsel observed that progress had been made on the “general
contours of a mutually-agreeable settlement.” However, Per-
fumebay ultimately rejected eBay’s counter-proposals.
   [16] The parties’ conduct reflected that there were essential
material terms to be negotiated, and that they had only prelim-
inary discussions on the goals of settlement. “[M]any settle-
ments are reached by an initial agreement on the goals of the
settlement. However, agreement to the goals alone may not
result in a judicially enforceable settlement agreement.”
Terry, 131 Cal. App. 4th at 1458 n.3. “Here, the parties’ assent-
ing to the goals of the settlement, without agreeing to the
means that were material to the settlement, demonstrates that
the parties never formed an enforceable contract.” Id. at 1459.5, 6
   5
     eBay’s reliance on Ersa Grae Corp. v. Fluor Corp., 1 Cal. App. 4th 613
(1991), is misplaced. In Fluor, the court of appeal observed that “the con-
tract will be enforced if it is possible to reach a fair and just result even
if, in the process, the court is required to fill in some gaps.” Id. at 623
(citation omitted). However, the contract’s material terms were “suffi-
ciently set forth.” Id. Cal. Civ. Code § 1657, providing that “[i]f no time
is specified for the performance of an act required to be performed, a rea-
sonable time is allowed,” also does not support eBay’s argument, as there
were other disputed material terms.
   6
     eBay’s argument premised on Allergan Inc. v. Mira Life Group, Inc.,
72 U.S.P.Q.2d 1756 (C.D. Cal. 2004), and Kelley Blue Book v. Car-
Smarts, Inc., 802 F. Supp. 278 (C.D. Cal. 1992), that we should read a
thirty-day time period into the alleged contract is also unavailing. Neither
Allergan or Car-Smarts involved contractual interpretation. In Allergan,
the district court ordered a thirty-day reporting requirement based on a
default judgment for trademark infringement. 72 U.S.P.Q.2d at 1761. In
Car-Smarts, the district court ordered a similar reporting requirement after
finding trademark infringement. 802 F. Supp. 2d at 294. Additionally, in
order to read a fixed time period into the alleged contract, we would have
to ignore the parties’ negotiations.
14526            PERFUMEBAY.COM INC. v. EBAY INC.
      2.   eBay’s State Trademark Dilution Counterclaim

   [17] “Dilution is a cause of action invented and reserved for
a select class of marks — those marks with such powerful
consumer associations that even non-competing uses can
impinge their value.” Thane Int’l, Inc. v. Trek Bicycle Corp.,
305 F.3d 894, 907 (9th Cir. 2002) (citation omitted).
“[I]njunctive relief is available under the Federal Trademark
Dilution Act if a plaintiff can establish that (1) its mark is
famous; (2) the defendant is making commercial use of the
mark in commerce; (3) the defendant’s use began after the
plaintiff’s mark became famous; and (4) the defendant’s use
presents a likelihood of dilution of the distinctive value of the
mark.” Avery Dennison Corp. v. Sumpton, 189 F.3d 868, 874
(9th Cir. 1999) (citation omitted). “California’s dilution cause
of action is substantially similar, providing relief if the plain-
tiff can demonstrate a likelihood of injury to business reputa-
tion or of dilution of the distinctive quality of a mark
notwithstanding the absence of competition between the par-
ties or the absence of confusion as to the source of goods or
services.” Id. (citation, alterations, and internal quotation
marks omitted).7

   [18] “The mark used by the alleged diluter must be identi-
cal, or nearly identical, to the protected mark for a dilution
claim to succeed.” Nissan Motor Co. v. Nissan Computer
Corp., 378 F.3d 1002, 1011 (9th Cir. 2004) (citation, alter-
ation, and internal quotation marks omitted). “For marks to be
nearly identical to one another, they must be similar enough
that a significant segment of the target group of customers
sees the two marks as essentially the same.” Thane, 305 F.3d
at 906 (citation and internal quotation marks omitted).8
  7
     The district court held that eBay’s mark was famous and that Perfume-
bay used its mark in commerce. The parties do not challenge these find-
ings on appeal.
   8
     eBay’s dilution claim is made pursuant to Cal. Bus. & Prof. Code
§ 14330. eBay’s “state law dilution claim is subject to the same analysis
as its federal claim.” Panavision Int’l, 141 F.3d at 1324.
                 PERFUMEBAY.COM INC. v. EBAY INC.                   14527
   eBay contends that the district court erred in applying Eli
Lilly & Co. v. Natural Answers, Inc., 233 F.3d 456 (7th Cir.
2000), as opposed to the factors articulated in Nabisco, Inc.
v. PF Brands, Inc., 191 F.3d 208 (2d Cir. 1999), abrogated
by Moseley v. V Secret Catalogue, 537 U.S. 418 (2003). In
Nabisco, the Second Circuit articulated several factors for
demonstrating dilution, including distinctiveness; the marks’
similarities; “proximity of the products and likelihood of
bridging the gap”; “shared consumers and geographic limita-
tions”; consumer sophistication; actual confusion; “harm to
the junior user and delay by the senior user”; and the “effect
of senior’s prior laxity in protecting the mark.” 191 F.3d at
217-222.

   The district court rejected the Nabisco test in favor of the
test established in Eli Lilly, where the Seventh Circuit limited
the likelihood of dilution factors to the marks’ similarity and
the renown of the plaintiff’s mark. 233 F.3d at 469.

   [19] In Thane, we acknowledged Nabisco’s incorporation
of the standard that “the similarity requirement may be less
stringent in circumstances in which the senior mark is highly
distinctive and the junior mark is being used for a closely
related product.” 305 F.3d at 907, n.7 (citing Nabisco). Thane
focused on whether the marks were nearly identical and did
not explicitly adopt the Nabisco factors. Thane, 305 F.3d at
906-07. Thus, under Thane the court must consider whether
the plaintiff’s mark “is so highly distinctive that consumers
are likely to view a junior mark that is a bit different as essen-
tially the same as the senior one.” Id. at 907 n.7.9
   9
     Our emphasis on the extent to which the marks are nearly identical and
the strength of the senior mark is bolstered by Congress’ passage of the
Trademark Dilution Revision Act of 2006 (TDRA). The TDRA amended
section 43 of the Trademark Act of 1946 to include a likelihood of dilution
cause of action. Pub. L. No. 109-312, 120 Stat. 1730 (2006). The TDRA
delineates the following factors in determining “whether a mark or trade
name is likely to cause dilution . . .”:
14528              PERFUMEBAY.COM INC. v. EBAY INC.
   The district court erred in not fully considering the strength
of eBay’s mark in making its dilution finding.10 “The stronger
a mark — meaning the more likely it is to be remembered and
associated in the public mind with the mark’s owner — the
greater the protection that it is accorded by the trademark
laws.” Brookfield, 174 F.3d at 1058 (citations omitted).

   Even under Eli Lilly’s limited dilution test, the district court
erred in its application. In Eli Lilly, the Seventh Circuit con-
sidered whether there was a likelihood of dilution of the mark
“PROZAC” by defendant’s usage of “HEBROZAC.” 233
F.3d at 459-61. The Seventh Circuit held that there was a like-
lihood of dilution given the marks’ similarities and the
renown of the PROZAC mark. Id. at 469.

  A similar conclusion results when comparing the “eBay”
and Perfumebay’s marks. The evidence reflected the strength
of eBay’s mark, given the mark’s distinctiveness and fame.
The evidence also demonstrated the strong recognition and
association of eBay’s mark with its services. The Perfumebay
marks contain either the entire eBay trademark or the domi-
nant suffix “Bay.” Perfumebay utilizes its marks on the inter-
net to sell products offered by eBay. With Perfumebay’s
marks, consumers may no longer associate the usage of the
“Bay” suffix with eBay’s unique services, specifically the sale

    (i) The degree of similarity between the mark or trade name and
    the famous mark. (ii) The degree of inherent or acquired distinc-
    tiveness of the famous mark. (iii) The extent to which the owner
    of the famous mark is engaging in substantially exclusive use of
    the mark. (iv) The degree of recognition of the famous mark. (v)
    Whether the user of the mark or trade name intended to create an
    association with the famous mark. (vi) Any actual association
    between the mark or trade name and the famous mark.
Id. at 1731.
   10
      The district court, without analysis, held that, pursuant to the Eli Lilly
test, “the marks are not sufficiently similar to prove a likelihood of dilu-
tion.”
               PERFUMEBAY.COM INC. v. EBAY INC.           14529
of products on an internet-based marketplace. The uniqueness
of eBay’s mark is diluted in direct proportion to the extent
consumers, particularly internet users, disassociate the eBay
mark with eBay’s services.

   [20] In sum, eBay possesses a famous and widely known
mark, and has expended considerable resources in attaining
this status. In applying Eli Lilly, it does not appear that the
district court fully considered the highly distinctive qualities
of eBay’s famous mark. Thus, the district court erred, as “the
senior mark is so highly distinctive that consumers are likely
to view a junior mark that is a bit different as essentially the
same as the senior one.” Thane, 305 F.3d at 907 n.7 (internal
quotation marks omitted).

    3.   The District Court’s Ruling That Non-Conjoined
         Variants of Perfumebay Did Not Infringe the eBay
         Mark

   [21] We conclude that the district court did not clearly err
in declining to enjoin uses of the non-conjoined versions of
Perfume Bay. “[E]ven if a district court finds infringement, it
retains the discretion to fashion any remedy which alleviates
that confusion. Interstellar Starship Servs., 304 F.3d at 948
(citation omitted). “Certainly, it is not required to enjoin the
infringer from all uses of the contested mark.” Id.

   [22] The district court’s injunction maintained an equitable
balance with respect to the disputed marks. The injunction
reduces consumer confusion by eliminating the conjoined
forms of “perfumebay.” The conjoined forms encompass all
of eBay’s trademark, thus creating confusion when utilized in
domain names, online advertising, and search engine results.
Although eBay’s argument is persuasive, given the common
suffix “Bay,” eBay failed to establish clear error. The sepa-
rated forms of “perfume” and “bay” do not include eBay’s
entire mark. Unlike the conjoined forms, the non-conjoined
forms do not resemble one another in the same manner. The
14530             PERFUMEBAY.COM INC. v. EBAY INC.
district court’s more limited injunction, therefore, “balanced
the conflicting interests both parties have in the unimpaired
continuation of their trademark use.” Interstellar Starship
Servs., 304 F.3d at 948 (citation omitted). This is particularly
true in view of the fact that non-conjoined forms, such as
“Perfume Bay,” cannot be utilized as domain names.11

IV.     CONCLUSION

   The district court did not clearly err in finding that con-
joined forms of “perfumebay” created a likelihood of con-
sumer confusion. The district court, therefore, properly
enjoined Perfumebay from utilizing such infringing marks.
The district court also did not clearly err in finding that the
non-conjoined forms of Perfumebay’s mark, such as Perfume
Bay, did not create a likelihood of confusion.

   However, the district court erred in holding that Perfume-
bay’s marks did not produce a likelihood of dilution, as the
marks are nearly identical to eBay’s mark. The district court
also erred in finding that eBay acted with unclean hands in its
advertising, as the record did not affirmatively demonstrate
the requisite intent to deceive.

   The district court did not abuse its discretion by declining
to award attorneys’ fees to Perfumebay, and correctly rejected
eBay’s breach of contract claim.
  11
    Although there was no clear error in the district court’s finding that
the non-conjoined forms did not create a likelihood of confusion in this
case, non-conjoined forms may nevertheless have a dilutive effect. “Dilu-
tion . . . protects the distinctiveness of a particular mark whether or not the
products compete or consumer confusion exists. Because dilution and like-
lihood of confusion tests are directed at different actions, it does not make
sense to import the relatively subjective similarity of the marks test from
the likelihood of confusion context into the dilution context.” Thane, 305
F.3d at 906 (citations omitted).
            PERFUMEBAY.COM INC. v. EBAY INC.   14531
AFFIRMED in part and REVERSED in part.

Each party shall bear its costs on appeal.